Broyles, P. J.
The defendant was convicted of keeping intoxicating liquors on hand at his place of business. As disclosed by the record, such liquors were found there on one occasion only, and on that occasion two quarts of whisky were discovered, completely concealed, on the person of a negro man who had just entered the defendant’s place of business, a soft-drink and tobacco store. A policeman, who found the whisky on- the negro, saw the latter acting suspiciously before he entered the store, and, whenChe did enter, the policeman immediately followed him into the store, found him behind the counter, arrested him, pulled up his “jumper,” and found the two quarts of whisky in his hip-pockets. Irrespective of whether or not the negro, at the time he was arrested, was an employee of the defendant, the proof submitted to convict the defendant was purely circumstantial, and was not suffi*73cient to exclude every reasonable hypothesis other than that of his guilt. The verdict of guilty was accordingly unauthorized by the evidence, and the court erred in overruling the motion for a new trial.
Decided October 30, 1917.
Accusation of misdemeanor; from city court of Columbus— Judge Tigner. May 5, 1917.
George G. Palmer, A. IF. Gozart, for plaintiff in error.
T. H. Fort, solicitor, contra.

Judgment reversed.


Bloodworth and Harwell, ' JJ., concur.